Title: To Thomas Jefferson from Le Veillard, 25 July 1790
From: Le Veillard, Louis
To: Jefferson, Thomas



Monsieur
Passy Les Paris 25 Juillet 1790

Je n’ai reçu Votre lettre du 5 avril dernier que le 22 du présent et il y avoit deja longtemps que nous savions la mort de mon amy, de Votre illustre compatriote. La France lui a rendu des honneurs dont le récit doit indubitablement faire mourir de désespoir certaines personnes de Boston.
Peu de temps apres votre départ, Monsieur, on m’a remis, d’aprés son ordre, 150 pages in folio des mémoires de sa vie jusqu’en 1757. Cette partie n’est peut être pas celle qui plaira le plus à ceux qui ne peuvent être émus que par des évènements qui tiennent immédiatement à la destinée des empires, mais ils auront le plus grand intérest pour ceux qui aiment a voir ce qui les prépare et comment la force d’un grand genie surmonte les circonstances et le mene dans tous ses rapports a la plus haute élévation. Je vous assure, Monsieur,  que j’ay singulierement regretté que vous ne fussiez pas en France lorsque j’ay reçu cet intéressant ouvrage. Quoyque monsieur Franklin me recommandat de ne le confier qu’a monsieur de La Rochefoucauld, je l’aurois communiqué sans scrupule, et avec la certitude de n’être pas desaprouvé par l’auteur, à l’homme le plus capable de les apprécier et pour qui je connoissois ses sentimens.
Je savois aussi depuis quelque temps Monsieur que probablement je ne vous reverrois plus, et j’en ai ressenti beaucoup de peine. Malgré la constante uniformité de nos opinions et l’accueil que vous vouliez bien me faire, votre différente maniere d’exister et la crainte que j’ay par dessus toute chose d’être importune ne m’ont pas permis de profiter souvent du bonheur de vous connoitre. Permettez qu’aujourdhuy que je n’ai pas a craindre en vous montrant mes sentimens pour vous, que le desir que vous avez d’obliger ne vous engage a quelque sacrifice en ma faveur, je vous déclare avec la plus grande sincérité que je ne connois personne avec qui j’aimasse mieux passer ma vie, que je vous demande permission de vous le rappeler de temps en temps, et que je vous prie de me faire quelque fois savoir que vous ne m’avez point oublié.
Je vois souvent monsieur Short dans la maison de La Rochefoucauld ou il est parfaitement reçu a cause de luy et a cause de Vous. Nous desirons tous de le garder, cependant je crois que Mr. W.T. Franklin pourroit souhaiter une mission en Europe. Il a le projet d’y venir pour l’édition complette des oeuvres de son ayeul, et sans doute il a des droits pour demander, mais je ne puis solliciter pour luy que dans le cas ou ses prétentions ne contrarieroient pas vos projets.
Notre état est toujours critique. L’assemblée nationale, au milieu des séances les plus tumultueuses, les plus bruyantes et quelquefois même les plus scandaleuses produit une multitude de décrets très sages, mais les finances que les grandes économies déjà statuées peuvent retablir ne sont pas encore reglées, nous n’avons point de force publique pour y parvenir, et faire cesser les desordres et les moyens de surmonter ces difficultés ne sont pas aisés a trouver. Toutes nos ressources de sureté sont réunies sur la seule tête qui s’est déjà si bien montrée chez vous pour pareille cause. Si nous la perdions, personne ne s’entendroit plus et quoyque les intentions de la tres grande pluralité soient uniformes, je ne vois pas par qui ni comment on viendroit a bout de les remplir.
Me. Le Veillard est bien sensible a votre souvenir, elle vous présente ses complimens, et mes enfans y joignent leurs respects.  Voulez vous bien agréer les assurances du respectueux et inviolable attachement avec lequel je suis, Monsieur, Votre tres humble et tres obeissant serviteur,

Le Veillard

